 



Exhibit 10.3
EXECUTION COPY
SUBSIDIARY GUARANTY
Dated as of August 8, 2006
From
THE GUARANTORS REFERRED TO HEREIN
and
THE ADDITIONAL GUARANTORS REFERRED TO HEREIN
as Guarantors
in favor of
THE ADMINISTRATIVE AGENT AND THE LENDERS REFERRED TO IN
THE CREDIT AGREEMENT REFERRED TO HEREIN



--------------------------------------------------------------------------------



 



 

TABLE OF CONTENTS

          Section   Page
Section 1. Guaranty; Limitation of Liability
    1  
Section 2. Guaranty Absolute
    2  
Section 3. Waivers and Acknowledgments
    3  
Section 4. Subrogation
    4  
Section 5. Payments Free and Clear of Taxes, Etc.
    5  
Section 6. Representations and Warranties
    5  
Section 7. Covenants
    5  
Section 8. Amendments, Guaranty Supplements, Etc.
    5  
Section 9. Notices, Etc.
    6  
Section 10. No Waiver; Remedies
    6  
Section 11. Right of Set-off
    6  
Section 12. Indemnification
    7  
Section 13. Subordination
    7  
Section 14. Release of Guaranty
    8  
Section 15. Continuing Guaranty; Assignments under the Credit Agreement
    8  
Section 16. Execution in Counterparts
    8  
Section 17. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
    8    
Exhibit A — Guaranty Supplement
       



--------------------------------------------------------------------------------



 



 

SUBSIDIARY GUARANTY
          SUBSIDIARY GUARANTY dated as of August 8, 2006 made by the Persons
listed on the signature pages hereof under the caption “Subsidiary Guarantors”
and the Additional Guarantors (as defined in Section 8(b)) (such Persons so
listed and the Additional Guarantors being, collectively, the “Guarantors” and,
individually, each a “Guarantor”) in favor of the Lenders (as defined in the
Credit Agreement referred to below) and the Administrative Agent (as defined in
the Credit Agreement referred to below) (as amended or otherwise modified from
time to time, the “Guaranty”).
          PRELIMINARY STATEMENT. Cricket Communications, Inc., a Delaware
corporation (the “Borrower”), is party to that certain bridge credit agreement
dated as of August 8, 2006 (as amended or otherwise modified from time to time,
the “Credit Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) among the Borrower, the
Guarantors, certain Lenders from time to time party thereto (the “Lenders”) and
Citicorp North America, Inc., as administrative agent (in such capacity, the
“Administrative Agent”). Each Guarantor may receive, directly or indirectly, a
portion of the proceeds of the Loans under the Credit Agreement and will in any
event derive substantial direct and indirect benefits from the transactions
contemplated by the Credit Agreement. It is a condition precedent to the
effectiveness of the Credit Agreement and the making of the Loans that each
Guarantor shall have executed and delivered this Guaranty.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Lenders to enter into and make Loans under the Credit Agreement, each
Guarantor, jointly and severally with each other Guarantor, hereby agrees as
follows:
          Section 1.   Guaranty; Limitation of Liability. (a) Each Guarantor
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premiums, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender in enforcing any rights under this Guaranty or any other
Loan Document. Without limiting the generality of the foregoing, each
Guarantor’s liability shall extend to all amounts that constitute part of the
Guaranteed Obligations and would be owed by any other Loan Party to the
Administrative Agent or any Lender under or in respect of the Loan Documents but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Lender, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the



--------------------------------------------------------------------------------



 



2

Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this Guaranty
and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Lenders and the Guarantors hereby
irrevocably agree that the Obligations of each Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
Obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Section 8.01(f) of the Credit Agreement or
Title 11, U.S. Code, or any similar foreign, federal or state law for the relief
of debtors.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Administrative
Agent or any Lender under this Guaranty or the Parent Guaranty or any other
guaranty, such Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Guarantor and Holdings and each other guarantor
so as to maximize the aggregate amount paid to the Lenders under or in respect
of the Loan Documents.
          Section 2.   Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or any Lender with respect thereto. The Obligations of each
Guarantor under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other Obligations of any other Loan Party under or in respect
of the Loan Documents, and a separate action or actions may be brought and
prosecuted against each Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;



--------------------------------------------------------------------------------



 



3

     (d) any manner of application of any collateral, or proceeds thereof, or
any other guaranty, to all or any of the Guaranteed Obligations, or any manner
of sale or other disposition of any collateral for all or any of the Guaranteed
Obligations or any other Obligations of any Loan Party under the Loan Documents
or any other assets of any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Lender to disclose to any Loan Party any information
relating to the business, condition (financial or otherwise), operations,
performance, properties or prospects of any other Loan Party now or hereafter
known to such Lender (each Guarantor waiving any duty on the part of the Lenders
to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or
agreement or the release or reduction of liability of any Guarantor or other
guarantor or surety with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any other guarantor or surety (other than indefeasible payment in
full of the Guaranteed Obligations).
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender, the Administrative Agent or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.
          Section 3.   Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Administrative Agent or any Lender protect, secure, perfect or insure any Lien
or any property subject thereto or exhaust any right or take any action against
any Loan Party or any other Person or any collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by the Administrative Agent or any Lender that in any manner
impairs, reduces, releases or otherwise adversely affects the subrogation,
reimbursement, exoneration, contribution or indemnification



--------------------------------------------------------------------------------



 



4

rights of such Guarantor or other rights of such Guarantor to proceed against
any of the other Loan Parties, any other guarantor or any other Person or any
collateral and (ii) any defense based on any right of set-off or counterclaim
against or in respect of the Obligations of such Guarantor hereunder.
          (d) Each Guarantor acknowledges that the Administrative Agent (or an
agent thereof) may, without notice to or demand upon such Guarantor and without
affecting the liability of such Guarantor under this Guaranty, foreclose under
any mortgage by nonjudicial sale, and each Guarantor hereby waives any defense
to the recovery by the Administrative Agent (or an agent thereof) and the other
Lenders against such Guarantor of any deficiency after such nonjudicial sale and
any defense or benefits that may be afforded by applicable law.
          (e) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Lender to disclose to such
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender.
          (f) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
          Section 4.   Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against the Borrower, any other Loan Party or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from the Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
in each case unless and until all of the Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash and the
Commitments shall have expired or been terminated. If (i) any Guarantor shall
make payment to any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, (iii) the Final Maturity Date
shall have occurred and (iv) all Commitments shall have expired or been
terminated, the Lenders will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Guaranteed Obligations
resulting from such payment made by such Guarantor pursuant to this Guaranty.



--------------------------------------------------------------------------------



 



5

          Section 5.   Payments Free and Clear of Taxes, Etc. Any and all
payments made by each Guarantor under or in respect of this Guaranty or any
other Loan Document shall be made free and clear of and without deduction for
any and all present or future Indemnified Taxes or Other Taxes on the same terms
and to the same extent that payments by the Borrower are required to be made
free and clear of Indemnified Taxes or Other Taxes pursuant to the terms of the
Credit Agreement.
          Section 6.   Representations and Warranties. Each Guarantor hereby
makes each representation and warranty made in the Loan Documents by the
Borrower with respect to such Guarantor and each Guarantor hereby further
represents and warrants as follows:
     (a) There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.
     (b) Such Guarantor has, independently and without reliance upon the
Administrative Agent or any Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Guaranty and each other Loan Document to which it is or is to be a
party, and such Guarantor has established adequate means of obtaining from each
other Loan Party on a continuing basis information pertaining to, and is now and
on a continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Loan Party.
          Section 7.   Covenants. Each Guarantor covenants and agrees that, so
long as any part of the Guaranteed Obligations shall remain unpaid or any Lender
shall have any Commitment, such Guarantor will perform and observe, and cause
each of its Subsidiaries to perform and observe, all of the terms, covenants and
agreements set forth in the Loan Documents on its or their part to be performed
or observed or that the Borrower has agreed to cause such Guarantor or such
Subsidiaries to perform or observe.
          Section 8.   Amendments, Guaranty Supplements, Etc. (a) No amendment,
modification or waiver of any provision of this Guaranty and no consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the Required
Lenders and, in the case of an amendment or modification, the Guarantors, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no amendment,
modification, waiver or consent shall, unless in writing and signed by all of
the Lenders (other than any Lender that is, at such time, a Defaulting Lender),
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Obligations owing to the Administrative Agent or the Lenders under or in
respect of the Loan Documents, (b) postpone any date fixed for payment hereunder
or (c) change the number of Lenders or the percentage of (y) the Commitments or
(z) the aggregate unpaid principal amount of the Loans that, in each case, shall
be required for the Lenders or any of them to take any action hereunder.
          (b) Upon the execution and delivery by any Person of a guaranty
supplement in substantially the form of Exhibit A hereto (each, a “Guaranty
Supplement”), (i) such Person



--------------------------------------------------------------------------------



 



6

shall be referred to as an “Additional Guarantor” and shall become and be a
Guarantor hereunder, and each reference in this Guaranty to a “Guarantor” shall
also mean and be a reference to such Additional Guarantor, and each reference in
any other Loan Document to a “Subsidiary Guarantor” shall also mean and be a
reference to such Additional Guarantor, and (ii) each reference herein to “this
Guaranty”, “hereunder”, “hereof” or words of like import referring to this
Guaranty, and each reference in any other Loan Document to the “Subsidiary
Guaranty”, “thereunder”, “thereof” or words of like import referring to this
Guaranty, shall mean and be a reference to this Guaranty as supplemented by such
Guaranty Supplement.
          Section 9.   Notices, Etc. All notices and other communications
provided for hereunder shall be in writing (including telegraphic, telecopy or
telex communication) and mailed, telegraphed, telecopied, telexed or delivered
to it, if to any Guarantor, addressed to it in care of the Borrower at the
Borrower’s address specified in Schedule 10.02 of the Credit Agreement, if to
the Administrative Agent, at its address specified in Schedule 10.02 of the
Credit Agreement, if to any other Lender, at its address specified in its
Administrative Questionnaire, or, as to any party, at such other address as
shall be designated by such party in a written notice to each other party. All
such notices and other communications shall, when mailed, telegraphed,
telecopied or telexed, be effective when deposited in the mails, delivered to
the telegraph company, transmitted by telecopier or confirmed by telex
answerback, respectively. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Guaranty or
of any Guaranty Supplement to be executed and delivered hereunder shall be
effective as delivery of an original executed counterpart thereof.
          Section 10.   No Waiver; Remedies. No failure on the part of the
Administrative Agent or any Lender to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          Section 11.   Right of Set-off. Upon both (a) the occurrence and
during the continuance of any Event of Default and (b) the making of the request
or the granting of the consent specified by Section 8.02 of the Credit Agreement
to authorize the Administrative Agent to take the actions described therein, the
Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by the Administrative Agent, such Lender or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
Obligations of such Guarantor now or hereafter existing under the Loan
Documents, irrespective of whether the Administrative Agent or such Lender shall
have made any demand under this Guaranty or any other Loan Document and although
such Obligations may be unmatured. The Administrative Agent and each Lender
agrees promptly to notify such Guarantor after any such set-off and application;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of the Administrative Agent
and each Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) that the Administrative Agent and such Lender and their
respective Affiliates may have.



--------------------------------------------------------------------------------



 



7

          Section 12.   Indemnification. (a) Without limitation on any other
Obligations of any Guarantor or remedies of the Administrative Agent or the
Lenders under this Guaranty, each Guarantor shall, to the fullest extent
permitted by law, indemnify, defend and save and hold harmless the
Administrative Agent and each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against, and shall pay on demand, any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) that may be incurred by or
asserted or awarded against any Indemnified Party in connection with or as a
result of any failure of any Guaranteed Obligations to be the legal, valid and
binding obligations of any Loan Party enforceable against such Loan Party in
accordance with their terms.
          (b) Each Guarantor hereby also agrees that none of the Indemnified
Parties shall have any liability (whether direct or indirect, in contract, tort
or otherwise) to any of the Guarantors or any of their respective Affiliates or
any of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect, consequential or
punitive damages arising out of or otherwise relating to the Facilities, the
actual or proposed use of the proceeds of the Loans, the Loan Documents or any
of the transactions contemplated by the Loan Documents.
          (c) Without prejudice to the survival of any of the other agreements
of any Guarantor under this Guaranty or any of the other Loan Documents, the
agreements and obligations of each Guarantor contained in Section 1(a) (with
respect to enforcement expenses), the last sentence of Section 2, Section 5 and
this Section 12 shall survive the payment in full of the Guaranteed Obligations
and all of the other amounts payable under this Guaranty.
          Section 13.   Subordination. Each Guarantor hereby subordinates any
and all debts, liabilities and other Obligations owed to such Guarantor by each
other Loan Party (the “Subordinated Obligations”) to the Guaranteed Obligations
to the extent and in the manner hereinafter set forth in this Section 13:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), each Guarantor may receive
payments from any other Loan Party on account of the Subordinated Obligations.
After the occurrence and during the continuance of any Event of Default
(including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Loan Party), however, unless the
Administrative Agent otherwise agrees and except with respect to transactions
between and among Loan Parties that are not by the terms of the Credit Agreement
prohibited from being consummated after the occurrence of an Event of Default,
no Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lenders shall be entitled to receive payment in full in cash of all Guaranteed
Obligations (including all interest and expenses accruing after the commencement
of a proceeding



--------------------------------------------------------------------------------



 



8

under any Bankruptcy Law, whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before such Guarantor receives payment of
any Subordinated Obligations.
     (c) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default (including the commencement and continuation
of any proceeding under any Bankruptcy Law relating to any other Loan Party),
the Administrative Agent is authorized and empowered (but without any obligation
to so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post Petition Interest).
          Section 14.   Release of Guaranty. The Administrative Agent agrees to
deliver, at the Borrower’s expense, such documents as may be reasonably
necessary to evidence the release of a Guarantor from its obligations hereunder,
on the terms set forth in and to the extent permitted by Section 9.10 of the
Credit Agreement.
          Section 15.   Continuing Guaranty; Assignments under the Credit
Agreement. This Guaranty is a continuing guaranty and shall (a) remain in full
force and effect until the latest of (i) the payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty,
(ii) the Final Maturity Date and (iii) the date of expiration or termination of
all Commitments, (b) be binding upon the Guarantor, its successors and assigns
and (c) inure to the benefit of and be enforceable by the Administrative Agent,
the Lenders and their successors, transferees and assigns. Without limiting the
generality of clause (c) of the immediately preceding sentence, any Lender may
assign or otherwise transfer all or any portion of its rights and obligations
under the Credit Agreement (including, without limitation, all or any portion of
its Commitments, the Loans owing to it and the Note or Notes held by it) subject
to compliance with Section 10.06 of the Credit Agreement, and each such
permitted assignee or transferee shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as and to the extent provided in Section 10.06 of the Credit Agreement. No
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
          Section 16.   Execution in Counterparts. This Guaranty and each
amendment, waiver and consent with respect hereto may be executed in any number
of counterparts and by different parties thereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
          Section 17.   Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty shall be governed by, and construed in accordance with, the
laws of the State of New York.



--------------------------------------------------------------------------------



 



9

          (b) Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Guaranty or any of the other Loan Documents to which
it is or is to be a party, or for recognition or enforcement of any judgment,
and each Guarantor hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in any
such New York State court or, to the extent permitted by law, in such federal
court. Each Guarantor agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Guaranty or any other Loan Document shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document in the courts of any jurisdiction.
          (c) Each Guarantor irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty or any of the other Loan Documents
to which it is or is to be a party in any New York State or federal court. Each
Guarantor hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such suit, action or
proceeding in any such court.
          (d) EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.



--------------------------------------------------------------------------------



 



 

     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

     
 
  BACKWIRE.COM, INC.
 
  TELEPHONE ENTERTAINMENT NETWORK, INC.
 
  CHASETEL LICENSEE CORP.
 
  CRICKET LICENSEE (ALBANY), INC.
 
  CRICKET LICENSEE (COLUMBUS), INC.
 
  CRICKET LICENSEE (DENVER) INC.
 
  CRICKET LICENSEE (LAKELAND) INC.
 
  CRICKET LICENSEE (MACON), INC.
 
  CRICKET LICENSEE (NORTH CAROLINA) INC.
 
  CRICKET LICENSEE (PITTSBURGH) INC.
 
  CRICKET LICENSEE (REAUCTION), INC.
 
  CRICKET LICENSEE I, INC.
 
  CRICKET LICENSEE II, INC.
 
  CRICKET LICENSEE III, INC.
 
  CRICKET LICENSEE IV, INC.
 
  CRICKET LICENSEE V, INC.
 
  CRICKET LICENSEE VI, INC.
 
  CRICKET LICENSEE VII, INC.
 
  CRICKET LICENSEE VIII, INC.
 
  CRICKET LICENSEE IX, INC.
 
  CRICKET LICENSEE X, INC.
 
  CRICKET LICENSEE XII, INC.
 
  CRICKET LICENSEE XIII, INC.
 
  CRICKET LICENSEE XIV, INC.
 
  CRICKET LICENSEE XV, INC.
 
  CRICKET LICENSEE XVI, INC.
 
  CRICKET LICENSEE XVII, INC.
 
  CRICKET LICENSEE XVIII, INC.
 
  CRICKET LICENSEE XIX, INC.
 
  CRICKET LICENSEE XX, INC.
 
  CRICKET HOLDINGS DAYTON, INC.
 
  MCG PCS LICENSEE CORPORATION, INC.
 
  CHASETEL REAL ESTATE HOLDING COMPANY, INC.
 
  CRICKET ALABAMA PROPERTY COMPANY
 
  CRICKET ARIZONA PROPERTY COMPANY
 
  CRICKET ARKANSAS PROPERTY COMPANY
 
  CRICKET CALIFORNIA PROPERTY COMPANY
 
  CRICKET COLORADO PROPERTY COMPANY



--------------------------------------------------------------------------------



 



2

     
 
  CRICKET FLORIDA PROPERTY COMPANY
 
  CRICKET GEORGIA PROPERTY COMPANY, INC.
 
  CRICKET IDAHO PROPERTY COMPANY
 
  CRICKET ILLINOIS PROPERTY COMPANY
 
  CRICKET INDIANA PROPERTY COMPANY
 
  CRICKET KANSAS PROPERTY COMPANY
 
  CRICKET KENTUCKY PROPERTY COMPANY
 
  CRICKET MICHIGAN PROPERTY COMPANY
 
  CRICKET MINNESOTA PROPERTY COMPANY
 
  CRICKET MISSISSIPPI PROPERTY COMPANY
 
  CRICKET NEBRASKA PROPERTY COMPANY
 
  CRICKET NEVADA PROPERTY COMPANY
 
  CRICKET NEW MEXICO PROPERTY COMPANY
 
  CRICKET NEW YORK PROPERTY COMPANY, INC.
 
  CRICKET NORTH CAROLINA PROPERTY COMPANY
 
  CRICKET OHIO PROPERTY COMPANY
 
  CRICKET OKLAHOMA PROPERTY COMPANY
 
  CRICKET OREGON PROPERTY COMPANY
 
  CRICKET PENNSYLVANIA PROPERTY COMPANY
 
  CRICKET TEXAS PROPERTY COMPANY
 
  CRICKET UTAH PROPERTY COMPANY
 
  CRICKET WASHINGTON PROPERTY COMPANY
 
  CRICKET WISCONSIN PROPERTY COMPANY
 
  LEAP PCS MEXICO, INC.

             
 
  By:   /s/ Dean M. Luvisa    
 
           
 
      Name: Dean M. Luvisa    
 
      Title:   Acting Chief Financial Officer    



--------------------------------------------------------------------------------



 



 

Exhibit A
To The
Subsidiary Guaranty
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
                                  ,                     
Citicorp North America, Inc., as Administrative Agent
Two Penns Way
New Castle, Delaware 19720
Attention:                     
     Bridge Credit Agreement (as amended or otherwise modified from time to
time, the “Credit Agreement”) dated as of August 8, 2006 among Leap Wireless
International, Inc., a Delaware corporation, Cricket Communications, Inc., a
Delaware corporation (the “Borrower”), the Lenders party to the Credit Agreement
and Citicorp North America, Inc., as Administrative Agent
Ladies and Gentlemen:
          Reference is made to the above-captioned Credit Agreement and to the
Subsidiary Guaranty referred to therein (such Subsidiary Guaranty, as in effect
on the date hereof and as it may hereafter be amended, supplemented or otherwise
modified from time to time, together with this Guaranty Supplement, being the
“Subsidiary Guaranty”). The capitalized terms defined in the Subsidiary Guaranty
or in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.
          Section 1. Guaranty; Limitation of Liability. (a) The undersigned
hereby absolutely, unconditionally and irrevocably guarantees the punctual
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, of all Obligations of each
other Loan Party now or hereafter existing under or in respect of the Loan
Documents (including, without limitation, any extensions, modifications,
substitutions, amendments or renewals of any or all of the foregoing
Obligations), whether direct or indirect, absolute or contingent, and whether
for principal, interest, premium, fees, indemnities, contract causes of action,
costs, expenses or otherwise (such Obligations being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or any other Lender in enforcing any rights under this Guaranty Supplement, the
Subsidiary Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to the Administrative Agent or any Lender under or in respect of the
Loan Documents but for the fact that they are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
such other Loan Party.



--------------------------------------------------------------------------------



 



2

          (b) The undersigned, and by its acceptance of this Guaranty
Supplement, the Administrative Agent and each other Lender, hereby confirms that
it is the intention of all such Persons that this Guaranty Supplement, the
Subsidiary Guaranty and the Obligations of the undersigned hereunder and
thereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Subsidiary Guaranty and the
Obligations of the undersigned hereunder and thereunder. To effectuate the
foregoing intention, the Administrative Agent, the other Lenders and the
undersigned hereby irrevocably agree that the Obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty at any time shall be
limited to the maximum amount as will result in the Obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty not
constituting a fraudulent transfer or conveyance.
          (c) The undersigned hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender under this
Guaranty Supplement, the Subsidiary Guaranty, the Parent Guaranty or any other
guaranty, the undersigned will contribute, to the maximum extent permitted by
applicable law, such amounts to each other Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Lenders under or in respect of
the Loan Documents.
          Section 2. Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Guarantor by all of
the terms and conditions of the Subsidiary Guaranty to the same extent as each
of the other Guarantors thereunder. The undersigned further agrees, as of the
date first above written, that each reference in the Subsidiary Guaranty to an
“Additional Guarantor” or a “Guarantor” shall also mean and be a reference to
the undersigned, and each reference in any other Loan Document to a “Subsidiary
Guarantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
          Section 3. Representations and Warranties. The undersigned hereby
makes each representation and warranty set forth in Section 6 of the Subsidiary
Guaranty to the same extent as each other Guarantor.
          Section 4. Delivery by Telecopier. Delivery of an executed counterpart
of a signature page to this Guaranty Supplement by telecopier shall be effective
as delivery of an original executed counterpart of this Guaranty Supplement.
          Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.
(a) This Guaranty Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
          (b) The undersigned hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or any federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard



--------------------------------------------------------------------------------



 



3

and determined in any such New York State court or, to the extent permitted by
law, in such federal court. The undersigned agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty Supplement or the Subsidiary Guaranty or any other Loan
Document shall affect any right that any party may otherwise have to bring any
action or proceeding relating to this Guaranty Supplement, the Subsidiary
Guaranty or any of the other Loan Documents to which it is or is to be a party
in the courts of any other jurisdiction.
          (c) The undersigned irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Loan Documents to which it is or is to be a party in any New
York State or federal court. The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.
          (d) THE UNDERSIGNED HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

                  Very truly yours,    
 
                [NAME OF ADDITIONAL GUARANTOR]    
 
           
 
  By        
 
           
 
      Title:    

